Citation Nr: 1515105	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  13-13 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for left-sided headaches.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for a left triceps disorder.

9.  Entitlement to service connection for gastroenteritis.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for bilateral leg arthritis.

12.  Entitlement to service connection for a cardiac disorder.

13.  Entitlement to service connection for hemorrhoids.

14.  Entitlement to an initial rating in excess of 10 percent for thoracolumbar strain.

15.  Entitlement to a rating in excess of 10 percent for carpal tunnel syndrome of the left wrist.

16.  Entitlement to a rating in excess of 10 percent for left shin splints.

17.  Entitlement to a rating in excess of 10 percent for right shin splints with stress fracture of right tibial plateau.

18.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis and calcaneal heel spurs.

19.  Entitlement to a compensable rating for gout of the left great toe.

20.  Entitlement to an initial compensable rating for right shoulder strain with impingement.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 1982 to November 1982, and active military service from September 2004 to September 2007, and from February 2009 to March 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011, June 2011, and August 2011 rating decisions of the VA Regional Office (RO) in North Little Rock, Arkansas.  

In September 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  At the Veteran's hearing, he only provided testimony regarding service connection for carpal tunnel syndrome of the right wrist and diabetes mellitus and the rating claims.  While the Veteran requested a hearing on all three substantive appeals filed in this case, as he was provided the opportunity to testify before the undersigned as to all issues that he had appealed, the Board concludes that a remand to provide the Veteran a second hearing to discuss the issues he failed to address in September 2013 is not necessary.  

The issues of service connection for carpal tunnel syndrome of the right wrist, diabetes mellitus, left-sided headaches, psychiatric disorder, hypertension, and hemorrhoids; and all of the rating issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has tinnitus that is as likely as not related to his military service.

2.  At no time during the appeal period has the Veteran exhibited a bilateral hearing loss disability as defined by VA for disability compensation purposes.

3.  The Veteran has not had a chronic bilateral knee disorder other than the service-connected right tibial plateau stress fracture at any time since filing his claim for compensation.

4.  The Veteran has not had a chronic left triceps disorder at any time since filing his claim for compensation.

5.  The Veteran has not had chronic gastroenteritis or any other gastrointestinal disorder at any time since filing his claim for compensation.

6.  The Veteran has not had bilateral leg arthritis at any time since filing his claim for compensation.

7.  The Veteran has not had a chronic cardiac disorder at any time since filing his claim for compensation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  Bilateral hearing loss was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  A bilateral knee disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

4.  A left triceps disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

5.  Gastroenteritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

6.  Bilateral leg arthritis was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

7.  A cardiac disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in June 2010, December 2010, January 2011, and July 2011 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained most of the Veteran's service treatment records (STRs), post-service medical records, and also secured examinations in furtherance of his claims.  The Veteran's complete STRs are not of record; a memorandum in December 2010 shows that his records were unavailable and detailed the efforts to obtain the STRs.  The Veteran was notified that his STRs were unavailable; he submitted those he had in his possession.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

Pertinent VA examinations were obtained in February 2011 and May 2011.  38 C.F.R. § 3.159(c)(4).  The examinations obtained in this case are sufficient, as the examiners conducted a complete examination, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorders.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issues adjudicate herein has been met.  38 C.F.R. § 3.159(c)(4). 
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., sensorineural hearing loss, arthritis, and cardiac disorder) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., sensorineural hearing loss, arthritis, and cardiac disorder) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Tinnitus

Based on the Veteran's testimony at his hearing regarding his noise exposure during service, in-service acoustic trauma is conceded.  His STRs that have been obtained show no complaints of tinnitus.

A buddy statement received in December 2010 from someone who served with the Veteran reported that he complained of ringing in his ears during service.  

The Veteran was afforded a VA examination in February 2011.  He denied pre- and post-military occupational and recreational noise exposure.  The Veteran reported that his tinnitus began in 2007; he attributed it to weapons and explosions.  The examiner opined that the etiology of tinnitus could not be determined on the basis of available information without resorting to speculation.

At a VA examination in May 2011, the Veteran again reported first noticing tinnitus in 2007 and attributing it to noise from explosions.  The examiner opined that while the Veteran did have a subjective complaint of recurrent tinnitus, no connection between the current complaint and in-service event were found, based on review of service records.  The examiner opined that they agreed with the previous opinion that the etiology could not be determined without resorting to speculation.  The examiner noted that reviewing the Veteran's treatment records, there was no mention of tinnitus in any consults or reports until December 2010.  The examiner noted that the Veteran reported onset in 2007.  The examiner further noted that the Veteran had extensive records and sought medical treatment regularly while in service; none of those records contained any mention of tinnitus or complaints.  The examiner noted that most of the reports of care were in a checklist format, so it was documented that tinnitus or other ear/hearing complaints were denied or were not reported by the Veteran.  The examiner observed that the Veteran had a history of seeking medical care and reporting problems; however, service records were silent regarding tinnitus.  The examiner opined that that silence supported reasonable inference that it was less likely than not that the Veteran's tinnitus was due to acoustic trauma while in service.  

The Veteran testified at the hearing that he did not complain of tinnitus to any doctors while service.  September 2013 Hearing Transcript (T.) at 10.  He testified that he first experienced it in service and that it has continued since service.  Id. at 25-26.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  The evidence shows that the Veteran currently has tinnitus and had in-service acoustic trauma.  When affording him the benefit-of-the-doubt, the evidence supports a finding of a nexus between his tinnitus and his military service.

The Veteran is competent and credible to testify that his tinnitus began in service.  No post-service noise exposure to account for his tinnitus has been shown.  The Veteran's reports are supported by the December 2010 buddy statement.  The Board acknowledges the negative nexus opinion from the May 2011 examiner.  However, the fact that the Veteran did not complaint of tinnitus to any medical professionals during service does not mean that he did not in fact have tinnitus.  As already noted above, the Veteran is competent and credible and his assertions of in-service tinnitus have been supported by someone who served with the Veteran.  Consequently, notwithstanding this opinion, the Board concludes that the evidence weighs in favor of a finding that the Veteran's tinnitus is related to his in-service acoustic trauma.

Thus, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for tinnitus is, therefore, granted.


	2.  Bilateral Hearing Loss 

The Veteran's STRs include the results of his entrance audiogram in July 1982 as well as a November 2005 audiogram, both of which fail to show a bilateral hearing loss disability as defined by VA.  No other in-service audiograms are of record.  

The Veteran was afforded a VA examination in February 2011.  Examination revealed that he had puretone thresholds in decibels of 10 in the left ear and five in the right ear at 500 Hertz; 10 in the left ear and zero in the right ear at 1000 Hertz; 15 in the left ear and 10 in the right ear at 2000 Hertz; 25 at 3000 Hertz bilaterally; and 35 in the left ear and 20 in the right ear at 4000 Hertz.  His speech recognition scores were 94 percent bilaterally.  The Veteran was diagnosed with hearing within normal limits from 250-6000 Hertz and mild loss at 8000 Hertz in the right ear; and hearing within normal limits from 250-3000 Hertz, mild sensorineural hearing loss at 4000-6000 Hertz, and within normal limits at 8000 Hertz in the left ear.

The May 2011 VA examination revealed that the Veteran had puretone thresholds in decibels of five at 500 Hertz bilaterally; 10 in the left ear and five in the right ear at 1000 Hertz; 15 at 2000 Hertz bilaterally; 25 at 3000 Hertz bilaterally; and 35 in the left ear and 25 in the right ear at 4000 Hertz.  His speech recognition scores were 94 percent in the left ear and 96 percent in the right ear.  The Veteran was diagnosed with clinically normal hearing in the right ear and hearing loss not disabling per 38 C.F.R. § 3.385 in the left ear.  

None of the Veteran's treatment records have shown a bilateral hearing loss disability as defined by VA.

Based on a review of the evidence, the Board concludes that service connection for bilateral hearing loss is denied.  Although the Veteran had in-service acoustic trauma, bilateral hearing loss as defined by 38 C.F.R. § 3.385 has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran's bilateral hearing loss has met VA's definition of a hearing loss disability during this appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral hearing loss disability as defined by VA at any time during the appeal period.  

The Veteran is competent to report having difficulty hearing.  However, notwithstanding the Veteran's contentions, the evidence of record does not show that his bilateral hearing loss has met VA's definition of a hearing loss disability at any time during the appeal period.  The VA examinations as discussed above took into account the Veteran's reports of difficulty hearing, but the objective testing fails to show that any hearing loss meets 38 C.F.R. § 3.385.  The May 2011 examiner specifically opined that the Veteran had normal hearing in his right ear and that his left ear hearing loss was not disabling as defined by VA as per 38 C.F.R. § 3.385.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of bilateral hearing loss as per 38 C.F.R. § 3.385 falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral hearing loss in December 2010 has bilateral hearing loss as defined by VA been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2014).

	3.  Bilateral Knee Disorder

The Veteran's STRs that are of record do not show any chronic bilateral knee disorder. 

The Veteran was afforded a VA examination in February 2011.  X-rays of the knees were normal.  Following examination, the only lower extremity diagnoses were bilateral pes planus with bilateral plantar fasciitis and bilateral calcaneal heel spurs, bilateral shin splints, right tibial plateau stress fracture (knee), and gout of the left great toe.  Service connection has been granted for those diagnoses.   

While post-service treatment records show complaints of knee pain, there is no indication that the Veteran has been diagnosed with any chronic bilateral knee disorder other than his service-connected right tibial plateau stress fracture.  

Based on a review of the evidence, the Board concludes that service connection for a bilateral knee disorder is denied.  A current bilateral knee disorder other than the service-connected stress fracture has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a bilateral knee disorder other than the service-connected stress fracture at any time during the appeal period.  

The Veteran is competent to report having bilateral knee symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any current disorder at any time during the appeal period.  As noted above, X-rays in 2011 were normal.  Although the Veteran's treatment records do show complaints of knee pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The evidence does not show any chronic bilateral knee disorder to account for the Veteran's symptoms of pain.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a bilateral knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a bilateral knee disorder in December 2010 has any diagnosed disorder other than the service-connected stress fracture been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder is denied.  See 38 U.S.C.A §5107.

	4.  Left Triceps Disorder

The Veteran's STRs that are of record show no diagnosis of, any chronic left triceps disorder.  

The Veteran was afforded a VA examination in February 2011.  He reported straining his left triceps muscle pulling himself up into vehicles, etc. wearing interceptor body armor, ruck sacks, load bearing equipment, and Kevlar, all of which weighted him down.  Following examination, the Veteran was diagnosed with resolved left triceps muscle strain.

None of the Veteran's post-service treatment records show any treatment for, or diagnosis of, any chronic left triceps disorder or any residuals from any in-service muscle strain.  

Based on a review of the evidence, the Board concludes that service connection for a left triceps disorder is denied.  Although the Veteran reportedly had an in-service triceps muscle strain, a current left triceps disorder or any residuals from the in-service strain have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a left triceps disorder or any residuals from the in-service muscle strain at any time during the appeal period.  

The Veteran is competent to report having left triceps symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any current disorder or residuals from the in-service strain at any time during the appeal period.  The VA examiner provided a thorough examination, yet diagnosed the Veteran with a resolved strain.  The Veteran's treatment records as well as the examination report fail to show any residuals from the in-service muscle strain or any other left triceps disorder.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a left triceps disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a left triceps disorder in December 2010 has any diagnosed disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a left triceps disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a left triceps disorder is denied.  See 38 U.S.C.A §5107.

      5.  Gastroenteritis

The Veteran's STRs that are of record show that he had gastroenteritis in May 2006.  There is no indication in any records after that date of any chronic gastrointestinal disorder or any residuals from the gastroenteritis.  

The Veteran was afforded a VA examination in February 2011.  He reported being seen in May 2006 for diarrhea and being diagnosed with gastroenteritis.  The Veteran reported that the diarrhea had resolved and there had been no recurrence of chronic diarrhea.  He reported that he did not have bloody diarrhea or colitis, was not losing weight, and took no medication for his intestinal tract.  Following examination, the Veteran was diagnosed with resolved gastroenteritis without residual.

None of the Veteran's post-service treatment records show any treatment for, or diagnosis of, gastroenteritis or any other gastrointestinal disorder or any residuals from the in-service gastroenteritis.  

Based on a review of the evidence, the Board concludes that service connection for gastroenteritis is denied.  Although the Veteran had gastroenteritis in service, a current gastrointestinal disorder or any residuals from the in-service gastroenteritis have not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a gastrointestinal disorder or any residuals from the in-service gastroenteritis at any time during the appeal period.  

The Veteran is competent to report having gastrointestinal symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any current gastrointestinal disorder or residuals from the in-service gastroenteritis at any time during the appeal period.  The VA examiner provided a thorough examination, yet diagnosed the Veteran with resolved gastroenteritis without residuals.  The Veteran's treatment records as well as the examination report fail to show any residuals from the in-service gastroenteritis or any other gastrointestinal disorder.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of gastroenteritis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for gastroenteritis in December 2010 has any diagnosed disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for gastroenteritis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for gastroenteritis is denied.  See 38 U.S.C.A §5107.

	6.  Bilateral Leg Arthritis

The Veteran's STRs that are of record show no treatment for, or diagnosis of, any bilateral leg arthritis.  

As discussed above, at the February 2011 VA examination, X-rays of the knees were normal.  X-rays of the bilateral tibia and fibula were normal; the Veteran's left knee and ankle joints were grossly normal.  The only disability of the feet shown on X-rays were bilateral pes planus and calcaneal spurring.  Following examination, the only lower extremity diagnoses were bilateral pes planus with bilateral plantar fasciitis and bilateral calcaneal heel spurs, bilateral shin splints, right tibial plateau stress fracture (knee), and gout, all of which service connection has been granted.

Post-service treatment records do not contain any diagnosis of bilateral leg arthritis.  

Based on a review of the evidence, the Board concludes that service connection for bilateral leg arthritis is denied.  Currently diagnosed arthritis has not been shown at any time since the claim for service connection.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of bilateral leg arthritis at any time during the appeal period.  

The Veteran is competent to report having bilateral leg symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any currently diagnosed bilateral leg arthritis at any time during the appeal period.  As noted above, X-rays in 2011 were normal.  In this case, service connection has been granted for all of the bilateral lower extremity disabilities that have been shown.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of bilateral leg arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for bilateral leg arthritis in December 2010 has any diagnosed arthritis been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for bilateral leg arthritis.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral leg arthritis is denied.  See 38 U.S.C.A §5107.

	7.  Cardiac Disorder

The Veteran's STRs that are of record show complaints of difficulty breathing in July 2005, and chest pain and shortness of breath in August 2005.  A stress test and myocardial imaging were both normal in August 2005.  No ischemic abnormalities were found.  There is no indication in the Veteran's STRs of a chronic cardiac disorder.

Post-service cardiac testing in August 2010 was borderline normal.  A December 2010 buddy statement shows that the Veteran complained of chest pains in service.

The Veteran was afforded a VA examination in February 2011.  The examiner noted the Veteran's complaints in 2005 and the results of the stress test and myocardial imaging.  The examiner noted that the STRs showed that the cause of the Veteran's chest pain and shortness of breath was not thought to be a cardiac condition.  Following examination, the Veteran was diagnosed with chest pain and shortness of breath with a normal myocardial single photon emission computed tomography scan.

None of the Veteran's post-service treatment records show any treatment for, or diagnosis of, any cardiac disorder to account for the Veteran's reported symptoms.  A March 2012 record reveals that an EKG showed normal sinus rhythm and non-specific T-wave changes; chest X-rays were negative.  

Based on a review of the evidence, the Board concludes that service connection for a cardiac disorder is denied.  Although the Veteran had chest pain and shortness of breath during service, a current cardiac disorder has not been shown at any time since the claim for service connection.  As noted above, tests during and after service were normal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332.  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of a current cardiac disorder at any time during the appeal period.  

The Veteran is competent to report having cardiac symptomatology.  However, notwithstanding the Veteran's contentions, the evidence of record does not show any current disorder at any time during the appeal period.  The VA examiner provided a thorough examination, yet diagnosed the Veteran with chest pain and shortness of breath; no actual disorder for which service connection can be granted accounting for such symptoms was diagnosed.  The Veteran's treatment records as well as the examination report fail to show any chronic cardiac disorder.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the diagnosis of a cardiac disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for a cardiac disorder in December 2010 has any diagnosed disorder been shown.  See Brammer at 225; see also McClain, 21 Vet. App. 319.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a cardiac disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a cardiac disorder is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a bilateral knee disorder is denied.

Entitlement to service connection for a left triceps disorder is denied.

Entitlement to service connection for gastroenteritis is denied.

Entitlement to service connection for bilateral leg arthritis is denied.

Entitlement to service connection for a cardiac disorder is denied.  


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  Regarding the service connection claims, treatment records show current diagnoses of carpal tunnel syndrome of the right wrist, diabetes mellitus, a psychiatric disorder, and hypertension.  The Veteran's STRs show elevated blood pressure and glucose readings; his testimony indicates that his carpal tunnel syndrome may be related to his military service.  A January 2011 VA psychiatric examination shows that the Veteran reported a variable mood mostly secondary to chronic pain; an August 2011 record shows a diagnosis of a mood disorder.  The February 2011 examiner diagnosed the Veteran with left-sided headaches and internal hemorrhoids; no opinion regarding the etiology was provided, nor does the examination report indicate the onset of those disorders.  Therefore, a remand is necessary for VA examinations.  As for the rating claims on appeal, the Veteran's testimony indicates that his disabilities may have worsened since the last examinations.  Therefore, new examinations are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice that addresses the requirements for a claim of entitlement to an acquired psychiatric disorder on a secondary basis in accordance with 38 C.F.R. § 3.310.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

2.  Procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of treatment received from the North Little Rock VA Medical Center.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed carpal tunnel syndrome of the right wrist, diabetes mellitus, left-sided headaches, acquired psychiatric disorder, hypertension, and hemorrhoids.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

A) For the Veteran's carpal tunnel syndrome of the right wrist, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed carpal tunnel syndrome of the right wrist is related to his military service.  The examiner should address the Veteran's reports that his symptoms began in service and have persisted since service.  

B) For the Veteran's diabetes mellitus, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed diabetes mellitus is related to his military service.  The examiner should address the elevated glucose in service.  

C) For the Veteran's left-sided headaches, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed left-sided headaches are related to his military service.  

D) For the Veteran's acquired psychiatric disorder, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed acquired psychiatric disorder is related to his military service or is caused or aggravated (permanently worsened beyond normal progression) by his service-connected lumbar spine, left wrist, bilateral shins, bilateral feet, left great toe, and right shoulder disabilities [If any disorder is found to have been aggravated by his service-connected lumbar spine, left wrist, bilateral shin, bilateral feet, left great toe, and right shoulder disabilities, the examiner should quantify the approximate degree of aggravation.]  The examiner should note that despite treatment records showing a report of the Veteran having been deployed to Iraq, his DD 214s show no foreign service.  

E) For the Veteran's hypertension, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed hypertension is related to his military service.  The examiner should address the elevated blood pressure readings in service and diagnosis of borderline hypertension in 2011.  

F) For the Veteran's hemorrhoids, the examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not, at least as likely as not, or less likely than not that any diagnosed hemorrhoids are related to his military service.  

For all of the above requested opinions, a complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Accord the Veteran appropriate VA examinations to determine the current level of severity of his service-connected lumbar spine, left wrist, bilateral shins, bilateral feet, left great toe, and right shoulder disabilities.  His claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, left wrist, bilateral shins, bilateral feet, left great toe, and right shoulder. 

A) For the Veteran's lumbar spine, the examiner should:

i) Provide the range of flexion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of her entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar strain.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

B) For the Veteran's left wrist, the examiner should describe all symptomatology associated with the carpal tunnel syndrome and determine whether the symptomatology is best characterized as "mild," "moderate," or "severe" incomplete paralysis; or complete paralysis.

C) For the Veteran's bilateral shins, the examiner should:

i) Provide the range of motion of the Veteran's bilateral knees and ankles and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss whether the Veteran's symptoms result in malunion of the tibia and fibula with "slight," "moderate," or "marked" knee or ankle disability; or nonunion with loose motion requiring brace. The examiner should also note the presence of any ankylosis.

D) For the Veteran's bilateral feet, the examiner should:

i) Provide the range of motion of the Veteran's bilateral feet and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Describe all symptomatology associated with the bilateral flat feet with bilateral plantar fasciitis and calcaneal heal spurs.  The examiner should note whether any of the Veteran's foot symptoms improve upon the use of orthopedic shoes or appliances.  

E) For the Veteran's left great toe, the examiner should:

i) Provide the range of motion of the Veteran's left great toe and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) If the Veteran's gout is an active process, discuss whether the Veteran has one or two exacerbations a year; whether there is objective evidence of a symptom combination productive of definite impairment of health or incapacitating exacerbations occurring three times a year; or whether there is weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods.  The examiner should also address the nature and severity of all constitutional manifestations associated with active joint involvement.

F) For the Veteran's right shoulder, the examiner should:

i) Provide the range of motion of the Veteran's right shoulder and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

ii) Discuss whether the Veteran has other symptomatology such as impairment of the humerus, clavicle, or scapula.  The examiner should also note the presence of any ankylosis.
      
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

5.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

6.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


